Citation Nr: 0532665	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision that, 
inter alia, denied service connection for a low back 
condition.  The veteran filed a notice of disagreement (NOD) 
in August 2002, and the RO issued a statement of the case 
(SOC) in March 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) March 
2003.

In March 2004, the Board remanded this matter to the RO for 
further action.  Following completion of the requested 
action, the RO continued the denial of the veteran's claim 
(as reflected in the August 2005 supplemental SOC (SSOC) and 
returned the matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for a low 
back disability has been accomplished.

2.  A low back condition was not shown in service or for many 
years thereafter, and the only competent medical opinion 
addressing the etiology of the veteran's current low back 
disability militates against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

In June 2002, December 2002, April 2004 and October 2004 
notice letters, the March 2003 SOC, and the August 2005 SSOC, 
the veteran was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2002, April 2004 and 
October 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also requested to identify and 
provide the necessary releases for any medical providers from 
which he wished the RO obtain and considered evidence.  
Additionally, the veteran was invited to submit evidence in 
his possession that supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (hereinafter "Court") held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims). As is noted above, 
the Board finds that the four content on notice requirements 
have been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the August 2002 rating action on appeal and 
well after a substantially complete application was received.  
The Board notes that the veteran claimed that he did not 
receive the June 2002 notice letter.  The claims file does 
not reflect that the United States Postal Service returned 
the June 2002 notice letter as undeliverable.  As such, the 
Board presumes that the June 2002 notice letter was sent to 
the veteran, at his current address of record, and was 
received by him.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  The fact remains, however, that the RO has 
undertaken appropriate action to fulfill its notice 
requirements including resending the June 2002 notice letter 
to the veteran in December 2002.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this case, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As indicated above, the March 2003 SOC and August 2005 SSOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered with respect to his claim.  After the SOC and the 
SSOC, the notice letters, as well as the March 2004 Board 
remand, the veteran and his representative were afforded an 
opportunity to respond.  The veteran has submitted numerous 
statements in response and in support of his claim.  The 
veteran has not otherwise identified any medical treatment 
providers from whom he wanted the RO to obtain records.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  As indicated below, the RO has obtained copies of the 
veteran's service medical records and VA medical treatment 
records, and has arranged for the veteran to undergo a VA 
examination in connection with the issue on appeal.  
Likewise, the veteran has been given opportunities to submit 
and/or identify evidence to support his claim.  In many 
letters, the veteran reported that several civilian doctors 
treated him for his back.  In April and October 2004, the RO 
requested the veteran to complete VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of VA) for each non-VA doctor that treated him for 
his back condition so that those records could be obtained.  
In October 2004 the veteran responded that this was 
impossible with the passage of time because all the doctors 
had passed away and those that were still alive found it hard 
to remember things that far back.  Significantly, no 
outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified, and neither the 
veteran nor his representative has indicated that there is 
any outstanding pertinent evidence that has not been 
obtained. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2004).

As a final note, the Board points out that no further RO 
action on the March 2004 remand is warranted.  As noted 
above, the then remanded this case to the RO to, among other 
things, obtain copies of VA records from Portsmouth, New 
Hampshire from March 2003 to the present, afford the veteran 
a VA examination and adjudication of the claim in light of 
all the evidence of record to include the April 2002 
statement from the veteran's wife and a private medical 
record of medical necessity for the veteran's motorized 
wheelchair.  The record shows that the RO obtained all 
requested VA medical records through 2004, and that the 
veteran was provided a VA spine examination in October 2004.  
While the August 2005 SSOC does not reflect that the claim 
was adjudicated with consideration of the veteran's wife's 
statements and the medical record showing the veteran's need 
for a motorized wheelchair, and noncompliance with a prior 
remand generally warrants another remand (see Stegall v. 
West, 11 Vet. App. 268 (1998)), here, the RO's failure to 
explicitly consider such evidence does not affect the outcome 
of the claim on appeal.  As noted below, the Board is 
considering such evidence in connection with the appeal.  
More significantly, as explained in more detail below, this 
case turns on the fact that there is no medical nexus between 
a current back disability and service, and the evidence noted 
above does not bear on that question.  As such, a remand 
solely for RO readjudication of the claim in light of such 
evidence is unnecessary.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a low 
back disability.

II.  Background

Service medical records (SMRs) show that in July 1945 the 
veteran's right leg was caught between two wooden pilings.  
The veteran complained of pain and swelling in the proximal 
end of the right tibia.  A physical examination revealed 
painful swelling at the proximal end of the right tibia with 
some discoloration and limitation of motion.  Otherwise, 
essentially negative.  X-rays of the lower half of the right 
leg and ankle were negative.  The diagnosis was contusion, 
right tibia.  His treatment consisted of elevation of the 
leg, hot compresses, medication, heat lamps and gentle 
massage.  During the course of treatment his swelling 
subsided.  He still walked "stiff-legged" although he was 
able to flex the knee joint.  On July 24, 1945 the veteran 
was discharged to no duty for 48 hours.     

A July 25, 1945 orthopedic consultation report reflects that 
there was a firm mass, which apparently involved the muscle 
bellies of the posterior tibial and flexor digitorum muscles.  
These probably had a large hematoma involving the main mass 
of the muscle following the injury.  The veteran was treated 
with a heat lamp and massage and assigned to telephone 
switchboard duty.  

A December 1945 separation examination reflects that the 
veteran's neck, spine and extremities (bones, joints, 
muscles, feet) were normal and no defects were noted.

In January 1946, the veteran's application for disability 
benefits was received in which he claimed an injury to his 
right leg from an accident in the line of duty in July 1945, 
a skin condition and sinus problems. 

A February 1946 rating decision indicated that the claimed 
contusion of the right leg was not found on the last 
examination and service connection was denied.

A September 2000 certificate of medical necessity from Steven 
Paul, M.D., showed that the veteran needed a standard 
motorized wheelchair.

A November 2000 VA medical record noted that the veteran had 
a past medical history of degenerative joint disease of the 
lumbosacral spine.  The examiner conducted a review of 
systems and noted that the veteran denied gout or back pain.   
On examination, the veteran's back was straight with full 
range of motion.  The diagnoses included degenerative joint 
disease of the spine.  

In an April 2002 letter, the veteran's spouse stated that she 
was dating the veteran for a year before his entry into the 
service and that they were married in February 1946.  Some 
time in July 1945, the veteran wrote her stating that he had 
been hurt during a pile driving accident and was in the 
hospital.  This correspondence was not available as it was 
lost.  At the time of his discharge, the veteran was walking 
with a limp.  Over their years together, this injury comes 
back every now and then, particularly to his back, which 
gives out and leaves him inactive for a week or two.  

In an April 2002 letter, the veteran stated that in service a 
steel pilling fell on its side pinning his right leg, causing 
him to twist his back and fall.  He was taken to the Navy 
Hospital and given medical treatment for his injuries.  Since 
the accident, his leg has bothered him and for some reason if 
he turns fast or twists around his back gives out and for 10 
days he can hardly move.  The back problem happens only once 
or twice a year.  He stated that he has lived with this back 
problem for some 57 years.    

An August 2002 rating decision denied service connection for 
a low back condition finding that there was no evidence that 
the claimed condition existed and there was no evidence that 
a back condition was occurred in nor caused by service.  

A December 2004 VA examination report indicates that the 
examiner reviewed the claims folder.  The veteran provided a 
history of his in-service injury to his right leg and he 
stated that he also twisted his back at that time as well.  
He stated that he was hospitalized for his right leg injury 
and while in the hospital, he also had pain in his back.  On 
physical examination, the veteran stood with approximately 15 
degrees of forward flexion.  He had difficulty standing 
without holding onto a cane or piece of furniture.  The 
examiner reported that no range of motion measurement were 
possible due to the overall deconditioning that was present.  
The diagnoses were severe physical deconditioning due to 
obesity, aging and other chronic health issues, including 
history of cancer of the prostate and chronic low back pain.  
Also, degenerative arthritis and degenerative disc disease of 
the dorsolumbar spine with a right-sided radiculopathy of 
moderate severity. 

The examiner stated that he could not verify that any 
relationship existed between the veteran's present complaints 
of low back pain and his present claim that he sustained a 
significant back injury while in the military in 1945.  The 
examiner further noted that, even assuming that medical 
records did exist substantiating such an event, the veteran's 
application for disability compensation, undated, but filed 
after his discharge from the military in the 1940s or early 
1950s, was for a leg injury and made no mention of a back 
injury nor of ongoing back pain.  In conclusion, the 
physician opined that the veteran's present symptoms are 
compatible with chronic degenerative arthritis and 
degenerative disc disease, a common entity at his age level.  

In addition, the veteran has submitted numerous statements 
reiterating assertions of an in-service injury to his back 
sustained in July 1945 when a pilling/beam fell on his leg.  
He also reiterated his contentions that he sought treatment 
for back pain after discharge on a continuous basis, but the 
records are unavailable due to some doctors passing away or 
other doctors who are no longer able to recall his treatment 
due to the passage of time.  The veteran indicated that he 
had to change professions to accommodate the injuries he 
sustained in service and that sometime around 2000 he 
required a wheelchair to get around.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2004).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the preponderance 
of the competent evidence weighs against the claim.

Initially, the Board notes that a November 2000 VA outpatient 
reflects a diagnosis of degenerative joint disease of the 
spine, and an October 2004 VA examiner diagnosed the veteran 
with severe physical deconditioning due to aging and other 
chronic health issues and degenerative arthritis and 
degenerative disc disease of the dorsolumbar spine.  Thus, 
the medical evidence reflects one or more current 
disabilities affecting the low back.  However, the Board 
finds that there is no competent evidence of a nexus between 
any current low back disability and service.  

Although the veteran's current diagnoses include arthritis, 
which is a disability for which service connection may be 
presumed pursuant to 38 C.F.R. § 3.309, it must be diagnosed 
to a compensable degree within one-year of the veteran's 
separation from service.  See 38 C.F.R. § 3.307 (2004).   In 
this case, arthritis of the lumbar spine was first diagnosed 
many years after separation; hence, service connection on a 
presumptive basis is not warranted.

The Board also finds that there is no other basis for a grant 
of service connection in this case.  The veteran's contends 
that he developed a back disability as a result of a piling 
that fell and injured both his leg and back in service.  
However, the contemporaneous evidence does not support the 
veteran's assertions, as there is no objective evidence of 
any back injury or back problems in service.  The Board 
observes that, while SMRs show treatment, following injury, 
to the right leg, the SMRS are negative for complaints or 
treatment related to the veteran's back at the time of the 
July 1945 right leg injury.  The records were detailed as to 
the veteran's complaints, the medical findings and the course 
of treatment for the resulting injury diagnosed as contusion 
of the right tibia.  The SMRs are also negative for any 
findings or diagnosis of a low back condition, and the 
veteran's separation examination report reflects that his 
neck and spine were then assessed as clinically normal.  

Furthermore, the only medical opinion that addresses the 
question of etiology of current low back disability is the 
one that was offered in conjunction with the December 2004 VA 
examination, and that opinion weighs against the claim for 
service connection.  As noted above, the VA examiner 
expressed that he could not verify that any relationship 
existed between the veteran current complaints of low back 
pain and his claim that he sustained a back injury in 
service, even if the back injury occurred, as alleged.  The 
examiner further expressed that the veteran's present 
symptoms, compatible with chronic degenerative arthritis and 
degenerative disc disease, were a common entity at his age 
level.  As the physician essentially found no nexus between 
current back disability and service, and attributed the 
veteran's disability to another identified source (aging), 
that opinion militates against the veteran's claim for 
service connection.  The Board finds such physician's 
statement persuasive evidence on the question of the etiology 
of the veteran's disability, since it was based on 
examination of the veteran, and consideration of his 
documented evidence and assertions, as well as sound medical 
principles.  The Board also points out that neither the 
veteran nor his representative has presented or alluded to 
the existence of any contrary medical evidence or opinion 
that supports his contention that his low back disability is 
related to his active military service.  

In addition to medical evidence addressed above, the Board 
has taken into consideration the assertions of the veteran, 
and his wife, who submitted a statement, on his behalf, in 
support of his claim .  The veteran is competent to assert 
his symptoms and the occurrence of any in-service incident, 
and his wife is similarly competent to report her 
observations of the veteran after his discharge from service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
this case turns on a medical matter.  As the veteran and his 
wife each is a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter-such as 
whether there is a medical relationship between a current low 
back disability and the veteran's military service.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the claim for service connection 
for a low back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


